Per curiam.
This case involves a post-judgment garnishment. The appeal is from a mandamus absolute requiring the Clerk of the Civil Court of Fulton County to issue a summons of garnishment as provided by Ga. L. 1975, p. 1291. We reverse. Ga. L. 1975, p. 1291 was specifically and unqualifiedly repealed by Ga. L. 1976, pp. 1608, 1609, Section 1. Accordingly said 1975 Act is of no force and effect. Continental Cas. Co. v. Swift & Co., 222 Ga. 80 (148 SE2d 489) (1966).

Judgment reversed.


All the Justices concur, except Ingram and Hall, J J., who concur in the judgment only.